UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Steven C. Leuthold Leuthold Weeden Capital Management, LLC 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. Leuthold Core Investment Fund Consolidated Schedule of Investments June 30, 2011 (Unaudited) Shares Fair Value COMMON STOCKS - 66.01% Auto Components - 0.05% Minth Group, Ltd. (b) $ Automobiles - 0.19% BYD Co., Ltd. (b) Beverages - 0.31% Coca-Cola Femsa SAB de CV - ADR Tsingtao Brewery Co., Ltd. (b) Capital Markets - 2.16% Credit Suisse Group AG - ADR Deutsche Bank AG (b) UBS AG (a)(b) Chemicals - 0.26% China BlueChemical, Ltd. (b) Construction Materials - 0.08% Semen Gresik Persero Tbk PT (b) Distributors - 0.19% Jardine Cycle & Carriage, Ltd. (b) Diversified Consumer Services - 0.12% New Oriental Education & Technology Group - ADR (a) Diversified Financial Services - 3.51% Bank of America Corp. Bursa Malaysia Bhd (b) Citigroup, Inc. (a) ING Groep N.V. - ADR (a) JPMorgan Chase & Co. Electronic Equipment, Instruments & Components - 4.61% Anixter International, Inc. Arrow Electronics, Inc. (a) Avnet, Inc. (a) Fabrinet (a)(b) Flextronics International, Ltd. (a)(b) IPG Photonics Corp. (a) Jabil Circuit, Inc. Molex, Inc. Plexus Corp. (a) SYNNEX Corp. (a) TE Connectivity, Ltd. (b) Tech Data Corp. (a) Trimble Navigation, Ltd. (a) TTM Technologies, Inc. (a) Energy Equipment & Services - 5.27% Atwood Oceanics, Inc. (a) Ensco PLC - ADR Helmerich & Payne, Inc. Noble Corp. (b) Patterson-UTI Energy, Inc. Precision Drilling Corp. (a)(b) Rowan Companies, Inc. (a) Seadrill Ltd. (b) Transocean, Ltd. (b) Food & Staples Retailing - 0.21% CP ALL PCL (b) Food Products - 0.66% Golden Agri-Resources, Ltd. (b) Lotte Confectionery Co., Ltd. (b) Uni-President China Holdings, Ltd. (b) Wilmar International, Ltd. (b) Health Care Equipment & Supplies - 0.69% Mindray Medical International, Ltd. - ADR Shandong Weigao Group Medical Polymer Co., Ltd. (b) Supermax Corp. Bhd (b) Top Glove Corp. Bhd (b) Health Care Providers & Services - 12.18% Aetna, Inc. AMERIGROUP Corp. (a) CIGNA Corp. Coventry Health Care, Inc. (a) Healthspring, Inc. (a) Humana, Inc. (a) Magellan Health Services, Inc. (a) Sinopharm Group Co., Ltd. (b) UnitedHealth Group, Inc. WellPoint, Inc. Hotels, Restaurants & Leisure - 0.32% Ctrip.com International, Ltd. - ADR (a) Gourmet Master Co., Ltd. (a)(b) REXLot Holdings, Ltd. (b) Household Durables - 0.24% LG Electronics, Inc. (b) Woongjin Coway Co., Ltd. (b) Insurance - 4.03% Aegon NV - ADR (a) American Equity Investment Life Holding Co. China Life Insurance Co., Ltd. (b) CNO Financial Group, Inc. (a) Delphi Financial Group, Inc. - Class A Lincoln National Corp. MetLife, Inc. Prudential Financial, Inc. Sun Life Financial, Inc. (b) Torchmark Corp. Internet & Catalog Retail - 0.16% GS Home Shopping, Inc. (b) Internet Software & Services - 0.76% Baidu, Inc. - ADR (a) Tencent Holdings, Ltd. (b) Leisure Equipment & Products - 0.44% Polaris Industries, Inc. Machinery - 1.45% Cummins, Inc. United Tractors Tbk PT (b) Weichai Power Co., Ltd. (b) Media - 0.37% BEC World PCL (b) Cheil Worldwide, Inc. (b) Metals & Mining - 5.16% Alcoa, Inc. Allegheny Technologies, Inc. Aluminum Corp of China Ltd. - ADR Century Aluminum Co. (a) Cliffs Natural Resources, Inc. Kaiser Aluminum Corp. Noranda Aluminum Holding Corp. (a) POSCO - ADR Reliance Steel & Aluminum Co. Schnitzer Steel Industries Inc. Steel Dynamics, Inc. Vale SA - ADR Multiline Retail - 4.67% Dillards, Inc. - Class A Golden Eagle Retail Group, Ltd. (b) JC Penney Co., Inc. Kohl's Corp. Macy's, Inc. New World Department Store China, Ltd. (b) Nordstrom, Inc. Parkson Holdings Bhd (b) Oil, Gas & Consumable Fuels - 1.11% Banpu PCL (b) Occidental Petroleum Corp. Personal Products - 0.23% Amorepacific Corp. (b) Pharmaceuticals - 6.39% AstraZeneca PLC - ADR Bristol-Myers Squibb Co. China Pharmaceutical Group, Ltd. (b) China Shineway Pharmaceutical Group, Ltd. (b) Eli Lilly & Co. Endo Pharmaceuticals Holdings,Inc. (a) Forest Laboratories, Inc. (a) Jazz Pharmaceuticals, Inc. (a) Johnson & Johnson Medicines Co. (a) Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Novartis AG - ADR Pfizer, Inc. Questcor Pharmaceuticals, Inc. (a) Shire PLC - ADR United Laboratories International Holdings, Ltd. (b) Viropharma, Inc. (a) Watson Pharmaceuticals, Inc. (a) Real Estate Investment Trusts (REITs) - 7.00% American Capital Agency Corp. Annaly Capital Management, Inc. Anworth Mortgage Asset Corp. CommonWealth REIT Entertainment Properties Trust Lexington Realty Trust MFA Financial, Inc. National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Realty Income Corp. Senior Housing Properties Trust Washington Real Estate Investment Trust Semiconductors & Semiconductor Equipment - 0.37% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR United Microelectronics Corp. - ADR Software - 0.04% Longtop Financial Technologies, Ltd. - ADR (a)(d)(f) Specialty Retail - 0.65% Best Buy Co., Inc. DSW, Inc. - Class A (a) Textiles, Apparel & Luxury Goods - 0.67% 361 Degrees International, Ltd. (b) Fossil, Inc. (a) Pou Chen Corp.(b) Tobacco - 0.60% Philip Morris International, Inc. Transportation Infrastructure - 0.54% Grupo Aeroportuario del Sureste SAB de CV - ADR Jasa Marga PT (b) Zhejiang Expressway Co., Ltd. (b) Water Utilities - 0.26% Guangdong Investment, Ltd. (b) Wireless Telecommunication Services - 0.06% Globe Telecom, Inc. (b) TOTAL COMMON STOCKS (Cost $665,378,907) $ PREFERRED STOCKS - 0.26% Metals & Mining - 0.26% Gerdau SA - ADR $ TOTAL PREFERRED STOCKS (Cost $3,001,040) $ INVESTMENT COMPANIES - 8.30% Exchange Traded Funds - 5.31% iShares Barclays Intermediate Credit Bond Fund $ iShares iBoxx Investment Grade Corporate Bond Fund iShares MSCI Brazil Index Fund iShares MSCI South Africa Index Fund Market Vectors Russia ETF SPDR S&P Emerging Middle East & Africa ETF(d) WisdomTree Emerging Markets Local Debt Fund (d) Mutual Funds - 2.99% The Central Europe & Russia Fund, Inc. Fidelity Floating Rate High Income Fund ING Russia Fund - Class A (a) Matthews India Fund RidgeWorth Seix Floating Rate High Income Fund TOTAL INVESTMENT COMPANIES (Cost $83,850,168) $ EXCHANGE TRADED NOTES - 0.26% iPath MSCI India Index ETN (a) $ TOTAL EXCHANGE TRADED NOTES (Cost $2,695,985) $ Troy Ounces Fair Value PRECIOUS METALS - 5.64% Gold Bullion (a)(g) $ Silver (a)(g) TOTAL PRECIOUS METALS (Cost $40,291,723) $ Principal Amount Fair Value FOREIGN GOVERNMENT BONDS - 4.46% Republic of Brazil (b) 12.500%, 01/05/2022 BRL66,505,000 $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $33,550,275) $ Shares Fair Value SHORT-TERM INVESTMENTS - 7.77% Money Market Funds - 7.77% Fidelity Institutional Money Market Fund - Government Portfolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $92,708,967) $ Total Investments (Cost $921,477,065) - 92.70% $ Other Assets in Excess of Liabilities - 7.30% (e) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt BRL Brazilian Real (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2011. (d) A portion of the security is considered illiquid.The market value of these securities total $13,867,343, which represent 1.16% of total net assets.If a fund purchases more than 1% of any class of security of a registered open-end investment company, such investment will be considered an illiquid investment. (e) All or a portion of the assets have been committed as collateral for open securities sold short. (f) Trading was halted May 17, 2011. (g) The Leuthold Core Investment Fund may invest up to 25% of total assets in its Subsidiary, Leuthold Core, Ltd. (the "Subsidiary"). The Subsidiary, which is organized under the laws of the Cayman Islands, is wholly-owned and controlled by the Leuthold Core Investment Fund and is therefore consolidated in the Fund's schedule of investments herein. The Subsidiary was formed on November 26, 2008 and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation. The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the commodities markets, including investments in metals, within the limitations of the federal tax law requirements applicable to regulated investment companies. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Leuthold Core Investment Fund Consolidated Schedule of Securities Sold Short June 30, 2011 (Unaudited) Shares Fair Value INVESTMENT COMPANIES - 1.76% Exchange Traded Funds - 1.76% iShares Russell 2000 Index Fund $ TOTAL INVESTMENT COMPANIES (Proceeds $20,011,574) $ Principal Amount Fair Value UNITED STATES TREASURY OBLIGATIONS - 2.09% United States Treasury Strips 8.00%, 11/15/2021 $ $ TOTAL UNITED STATES TREASURY OBLIGATIONS (Proceeds $25,074,360) $ TOTAL SECURITIES SOLD SHORT (Proceeds $45,085,934 ) - 3.85% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Leuthold Core Investment Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2011 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2011: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ $ $
